Judgment, Supreme Court, New York County (Norman Ryp, J.), entered October 8, 1996, dismissing the complaint, and bringing up for review a prior order, entered September 20, 1996, which, in an action for a partnership accounting, denied plaintiff’s motion to amend the complaint and granted defendants’ motion for summary judgment, unanimously affirmed, with costs. The appeal from the order is unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The additional accounting claims that plaintiff seeks to plead were properly rejected as dependent upon his previously raised and rejected argument that the partnership agreement does not govern all of the matters for which he is entitled to an ac*447counting (Hand v Kenyon & Kenyon, 227 AD2d 137). Plaintiff’s claim that defendants wrongfully understated his interest in the partnership was properly rejected in the absence of evidentiary proof that defendant firm deviated from its longstanding practices in distributing profits, or otherwise breached its fiduciary duties to plaintiff in this regard. We have considered plaintiffs remaining arguments and find them to be without merit. Concur—Milonas, J. P., Rosenberger, Wallach, Williams and Mazzarelli, JJ.